Citation Nr: 0417881	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-06 856	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service-connection for chronic obstructive 
pulmonary 
disease (COPD).



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2003, the 
veteran testified at a Travel Board hearing before the 
undersigned.  A transcript of that hearing is of record.   


This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the December 2003 Travel Board Hearing, the veteran 
asserted that he began having respiratory problems in service 
and that his current chronic obstructive pulmonary disease 
(COPD) should be service connected.  

At the December 2003 hearing, the veteran attested that 
during service he was hospitalized for pneumonia at Fort 
Sill, Oklahoma and Fort Drum, New York.  Reports of such 
hospitalizations are not in the claims file.  Service Medical 
Records (SMRs) on file reflect that the veteran was treated 
on at least three separate occasions for chest pain, 
shortness of breath, and chest congestion.  A June 1973 chest 
x-ray revealed a density most consistent with likely 
uncalcified granuloma, which was to be followed.  On April 
1980 clinical evaluation, his lungs and chest were normal.  
The veteran elected to not undergo a medical examination 
prior to separation.  

Postservice medical records do not provide clear evidence as 
to when COPD was first diagnosed.  The veteran has indicated 
that he was treated at Asheville VA Medical Center (VAMC) in 
1986 for COPD and pneumonia and received related treatment 
from Dr. A.H.S. from 1988 to 1993.  Records of this treatment 
are not in the claims file.  The earliest pertinent record in 
the claims file is a May 1989 x-ray report from Haywood 
County Hospital showing a granulomatous type calcification in 
the superior segment of the right lower lobe.  The impression 
was "no acute cardiopulmonary disease; chest stable since 
October 1988."  On September 1999 examination at Mountain 
Medical Associates it was noted that the veteran smoked one 
and a half packs of cigarettes per day.  The impression was 
acute exacerbation of COPD probably with secondary chest pain 
from coughing.  X-rays showed emphysematous changes, probable 
calcified granuloma, in the superior segment of the right 
lobe.  This record leaves uncertain the etiology of the 
veteran's COPD; accordingly further development is indicated.

It is also noteworthy that at the December 1993 hearing it 
was indicated that the veteran was satisfied with his VCAA 
notice; any further notification was waived.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should arrange for an 
exhaustive search for further service 
medical records pertaining to the 
veteran.  In that regard, he should be 
asked to specify all locations where (and 
times when) he was hospitalized for 
respiratory problems.  Reports of all 
such treatment should be secured (or 
certified unavailable/lost).  The veteran 
should be asked to submit any service 
medical records in his possession.

2.  The veteran should be asked to 
identify any VA and non-VA medical 
treatment providers who have treated 
him for respiratory problems since 
1980.  The RO must obtain complete 
treatment records (those not already in 
the claims folder) from all treatment 
sources identified, specifically 
including complete related records from 
Dr. A.H.S. and the Asheville VAMC. 

3.  The RO should then arrange for a VA 
examination to ascertain the etiology 
of the veteran's chronic obstructive 
pulmonary disease.  His claims folder 
must be available to, and reviewed by, 
the examiner in conjunction with the 
examination. The examiner should 
provide a diagnosis for the veteran's 
respiratory disorder, and opine whether 
it is at least likely as not that such 
disorder is related to service and/or 
any respiratory problems noted/treated 
therein.  The examiner should explain 
the rationale for any opinion given.  

4.  After the development ordered above 
is completed, the RO should re-
adjudicate the claim.  If it remains 
denied, an appropriate supplemental 
Statement Of the Case should be issued, 
and the veteran and his representative 
should have the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  




	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






